Citation Nr: 1207778	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a compensable disability rating for hemorrhoids.

3.  Entitlement to service connection for hemangioma of the intra-abdominal structures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971. 

This matter comes before the Appeals Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran provided testimony before a Decision Review Officer in March 2009.  A transcript of that hearing is associated with the claims file.

The record raises a claim of service connection for hypertension.  See VA Form 21-526, received February 2007.  This has not yet been adjudicated by the RO and it is this referred back for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed in the present case.  

Regarding the headaches claim, the service treatment records reflect a diagnosis of tension headaches in May 1969.  Additionally, he endorsed a history of frequent or severe headaches at his January 1971 separation examination.  He testified that he has continued to experience headaches since his period of service.  No VA examination has been provided, and thus, on remand, the Board finds that a VA examination is required in this case. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

With respect to the claim of entitlement to a compensable rating for hemorrhoids, the Veteran has submitted statements indicating that his symptoms have worsened and that the last VA examination report of record, dated in July 2007, does not adequately represent his current disability.  Accordingly, the RO should afford the Veteran a VA examination to determine the current severity of his hemorrhoids. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

Finally, an April 2008 rating decision denied service connection for hemangioma of the intra-abdominal structures.  The Veteran submitted a timely notice of disagreement (NOD) with that decision in October 2008.  To date, the RO has not issued a statement of the case (SOC).  

When a veteran has filed an NOD and there is no SOC on file for the issue(s) identified in the NOD, the Board must remand, not refer, the issue(s) to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet.App 238 (1999).  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records from Columbia, South Carolina, VA Medical Center; Greenville, South Carolina, Outpatient Clinic; or, any other VA medical facility that may have treated the Veteran, since August 2008 and associate those documents with the claims file. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA neurologic examination with an appropriate examiner in order to evaluate the current nature and etiology of his headache disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any headache disorder found.  The examiner is then asked to opine as to whether such disorder arose more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service.  The examiner should specifically discuss the Veteran's lay evidence of symptomatology since military service as noted above. 

If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

3.  The RO should schedule the Veteran for a VA examination to determine the current severity of his internal hemorrhoids.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests, to include a colonoscopy, if deemed necessary, should be conducted. The report should set forth all objective findings, particularly the current severity of symptoms. 

The examiner should state whether the Veteran has any hemorrhoids, external or internal, and, if so, whether (a) they are mild or moderate; (b) they are large or thrombotic, and irreducible, with excessive redundant tissue, evidencing frequent recurrences; or (c) there is persistent bleeding with secondary anemia or fissures. 

4.  Undertake all appropriate steps to issue the Veteran an SOC addressing the claim of service connection for hemangioma.  The SOC must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination. Also, the Veteran should be afforded an appropriate time period to respond. 

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.

5.  Thereafter, the RO should readjudicate the perfected claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


